777 N.W.2d 166 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Carlton WEST, Defendant-Appellant.
Docket No. 139497. COA No. 290929.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the June 23, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for peremptory reversal is DENIED.
MARILYN J. KELLY, C.J., not participating because she served on the Court of Appeals panel that affirmed the defendant's conviction on direct appeal.